t c no united_states tax_court meredith corporation subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p moved for partial summary_judgment claiming that it is entitled to a dollar_figure ordinary deduction in its tye stemming from contingent asset acquisition costs that became fixed in that year after the expiration of the useful_life of the asset to which they correspond r objected to p's motion and filed a cross-motion for partial summary_judgment arguing the contingent asset acquisition costs were not attributable to the subscriber relationships asset but must be allocated to nonamortizable intangibles and in the alternative the expiration of the useful_life of the subscriber relationships bars any further cost_recovery by p held the contingent acquisition costs at issue are allocable to the basis of the subscriber relationships in p's tye 102_tc_406 followed held further p is entitled to an ordinary deduction in full in its tye for contingent asset acquisition costs incurred in that year after the underlying asset had been fully amortized 344_us_6 and sec_1 b - 3t temporary income_tax regs fed reg date applied james l malone iii for petitioner lawrence k letkewicz and jan e lamartine for respondent opinion nims judge this matter is before the court on petitioner's motion and respondent's cross-motion for partial summary_judgment filed pursuant to rule on date and date respectively petitioner moves for partial summary_judgment in its favor arguing that it is entitled to deduct contingent acquisition costs incurred after the asset to which they pertain has been completely amortized respondent objects to petitioner's motion and also moves for partial summary_judgment in her favor arguing in part that the expiration of the useful_life of the asset bars any further cost_recovery by petitioner for the reasons detailed below we shall grant petitioner's motion and deny respondent's cross-motion for partial summary_judgment unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure all section references are to sections of the internal_revenue_code in effect as of the date of the initial transaction underlying the dispute at the time the petition was filed petitioner's principal_place_of_business was des moines iowa a motion for summary_judgment or for partial summary_judgment may be granted if no genuine issue of material fact exists and the decision can be rendered as a matter of law rule 98_tc_518 affd 17_f3d_965 7th cir 61_tc_861 in their respective statements of undisputed facts the parties have agreed to fully incorporate the stipulation of facts that is part of the record in 102_tc_406 meredith i the parties have also agreed to fully incorporate the facts as set forth in the court's opinion in meredith i this reference incorporates herein the statements of undisputed facts and attached exhibits as such there is no genuine issue of material fact and this matter is ripe for resolution by means of summary_judgment we shall repeat the facts as necessary to clarify the ensuing discussion background meredith corporation petitioner or meredith was organized in it is a diversified media company involved in magazine and book publishing television broadcasting real_estate marketing franchising and until recently printing meredith has continued to expand its operations in the media industry over the years through internal growth and acquisitions petitioner is an accrual basis taxpayer that keeps its books_and_records and files its federal_income_tax returns on a taxable_year ending tye june 30th in connection with its date purchase of the magazine ladies' home journal lhj meredith assumed certain contingent obligations of the seller family media inc fmi relating to an intangible asset designated subscriber relationships meredith agreed to produce and deliver copies of lhj to subscribers already existent on the acquisition_date for the remainder of their subscription terms necessarily entailing fulfillment costs for which meredith was to receive no reimbursement from fmi such costs included but were not limited to expenses associated with paper printing editorial salaries and delivery editorial costs the fulfillment costs were contingent for two reasons the costs were variable and lhj subscribers were permitted to request cash refunds for the remaining terms of their subscriptions at any time for which fmi remained solely liable the contingent expenditures at issue herein were editorial costs incurred by meredith during its tye the years before the court in meredith i were petitioner's tye and tye meredith i addressed the issues of petitioner's entitlement to amortization deductions with respect to three intangible assets acquired in its purchase of lhj a noncompetition agreement an employment relationship and the subscriber relationships the parties stipulated in meredith i that the useful_life of the subscriber relationships wa sec_42 months in addition the parties stipulated that the actual editorial costs incurred by meredith through date stemming from its assumption of fmi's fulfillment obligation were as follows fye editorial costs present_value discounted pincite dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number on date this court issued its opinion in meredith i and on date a decision was entered in the opinion we decided that the assumed editorial costs composed part of the purchase_price of the subscriber relationships but that the costs could not be included in petitioner's basis of that asset as of the acquisition_date due to their contingency instead we held that such costs plus the present_value of tax savings resulting from the amortization of such costs must be added to the basis of the subscriber relationships in the years in which they are incurred meredith corp subs v commissioner supra pincite the court then permitted those costs incurred in petitioner's tye and tye to be amortized over whatever remained of the stipulated 42-month useful_life of the subscriber relationships id pincite no appeal was taken from the court's decision on date meredith filed a petition in this court involving the same subscriber relationships issue for its tye meredith corp subs v commissioner docket no meredith ii meredith and respondent filed a joint motion for continuance joint motion in meredith ii since the meredith i opinion was not anticipated prior to the meredith ii trial date in the joint motion the parties stated the amortization issues in the above-captioned case relate to the years subsequent to the year of the initial transaction and as such the parties anticipate that resolution of the amortization issues in the and taxable years will form the basis for settlement of the issues in this case meredith ii was thereafter settled by the parties using the exact methodology set forth by the court in meredith i this court entered a decision in meredith ii on date the same issue arising in meredith's tye was subsequently settled with the irs appeals_office in des moines iowa applying without dispute the identical method used in meredith i and meredith ii in a letter to petitioner dated date respondent notified meredith that the joint_committee on taxation joint_committee had officially informed her that it had reviewed and taken no exception to the settlement reached by the parties for meredith's tye meredith timely filed a federal_income_tax return for its tye prior to the court's decision in meredith i based on meredith i petitioner later claimed an ordinary deduction for that year of dollar_figure dollar_figure editorial costs plus tax savings relating to the acquisition of the subscriber relationships on date respondent issued a statutory_notice_of_deficiency to meredith in which among other adjustments to income meredith's claimed deduction of dollar_figure for its tye was disallowed completely and a deficiency of dollar_figure was determined discussion we must adjudge the proper tax treatment for contingent editorial costs and correlated tax savings that were allocable to the basis of the subscriber relationships in meredith's tye the issue of whether these costs should be allocated to the basis of that particular asset was resolved affirmatively in meredith i meredith corp subs v commissioner t c pincite however the subscriber relationships were completely amortized after the end of their stipulated 42-month useful_life in meredith i this court established a methodology for determining meredith's tax basis in its subscriber relationships critical to this method--and the current imbroglio--was our conclusion that the fulfillment obligation assumed by meredith on date was contingent the court calculated petitioner's initial basis in the subscriber relationships asset as of date by first finding that its value was dollar_figure including value attributed to tax savings this was determined by using the income approach of petitioner's expert grabowski and by assuming an exclusion during the first months of a portion of the advertising revenues of lhj attributable to the efforts of the magazine's editor-in-chief editor advertising exclusion using grabowski's amortization factor of we calculated this value to be approximately dollar_figure prior to the addition of tax savings the court thereafter decreased this pretax savings figure by the present_value of the stipulated editorial costs through date approximately dollar_figure since these costs were contingent and increased the resulting figure by the present_value of the months of the editor advertising exclusion which we computed to be approximately dollar_figure we thus found petitioner's initial basis to be dollar_figure after the addition of tax savings of dollar_figure meredith corp subs v commissioner supra pincite the court reasoned that to be consistent with the parties' stipulation requiring capitalization of the editorial costs and with the income approach the proper treatment of the amounts was to charge them against revenues in determining petitioner's initial basis and to add such amounts to the basis in the years in which they were incurred meredith corp subs v commissioner supra pincite- petitioner claims that respondent erred in disallowing the ordinary amortization deduction of dollar_figure in its tye inasmuch as the deduction reflects the portion of the lhj purchase_price and corresponding tax savings attributable to the acquired subscriber relationships for that year since the month useful_life of the subscriber relationships had expired meredith argues that the entire additional purchase_price becoming fixed during its tye should be deducted in that year in order for it to adequately recover the cost of its investment respondent contends on the other hand that meredith's annual recovery_of the total cost of the subscriber relationships must be terminated thus respondent argues that petitioner is not permitted to deduct dollar_figure in its tye and that at least dollar_figure actual editorial costs exclusive of tax benefits represents a nonamortizable capital_expenditure she proposes date as the cut-off date for petitioner's recovery_of costs even though not all of the costs of the subscriber relationships had been incurred as of that date respondent states in the notice_of_deficiency the court determined that the subscriber relationships acquired on date had a useful_life of months in 102_tc_406 as a result of the opinion and as a result of the determination of the commissioner it has been determined that the deduction claimed as an amortization deduction with respect to amounts allocated to a subscription list included in the intangible assets acquired in the purchase of ladies ' home journal is disallowed in full because the amount_paid was for non-amortizable intangibles having an indeterminate useful_life under sec_167 of the internal_revenue_code we agree with petitioner among other things respondent misconstrues our holding in meredith i regarding the contingent nature of all of the editorial costs described above and the resulting impact on petitioner's tax basis in the subscriber relationships she also disregards general principles of tax law concerning the treatment of contingent asset acquisition costs incurred after an asset has been disposed of or has exceeded its useful_life i meredith i unequivocally reasoned that contingent editorial costs were to be added to the tax basis of the subscriber relationships when they were incurred respondent posits that the post-date contingent costs do not increase petitioner's basis in the amortizable subscriber relationships but instead are allocated to the basis of going_concern_value or goodwill neither of which is amortizable the underlying transaction occurred prior to the effective date of sec_197 as enacted by omnibus_budget_reconciliation_act_of_1993 publaw_103_66 section a 107_stat_532 it is true as respondent points out that the allocable purchase_price exceeded the fair_market_value of the acquired tangible and amortizable intangible assets of lhj that does not dictate however that editorial costs incurred after the expiration of the 42-month useful_life must be assigned to nonamortizable goodwill or going_concern_value as we stated in meredith i the sole reason why the subscriber relationships are not treated as goodwill is that they can be valued and have a limited useful_life which can be estimated with reasonable accuracy meredith corp subs v commissioner t c pincite the aforementioned editorial costs were found to constitute part of the value of that asset and not of goodwill in arguing to the contrary respondent ignores our rationale in meredith i that such contingent costs were to be added to the basis of the subscriber relationships in the years in which such amounts are incurred id pincite emphasis added the court initially subtracted from grabowski's income approach valuation of the subscriber relationships the present_value of all of the stipulated editorial costs including costs incurred during meredith's tye and tye due to their contingency and then prescribed adjustments for tye and tye based on the actual costs incurred by meredith in each of those years id pincite it would be inconsistent with the analysis in meredith i to deny petitioner an increase in the basis of its subscriber relationships for the editorial costs and associated tax benefits becoming fixed in its tye ii meredith i does not preclude petitioner's deduction for editorial costs incurred during its tye respondent alternatively contends that nothing in the court's opinion in meredith i even remotely suggests that petitioner is entitled to an ordinary deduction in its tye for additional contingent costs becoming fixed in that year nothing however in our opinion suggests otherwise respondent nonetheless claims that strictly speaking the court's opinion in meredith i precludes the deduction claimed by meredith for the taxable_year ended date because of the expiration of the stipulated 42-month useful_life she cites the following language from meredith i to support her proposition the amounts are not subject_to a new depreciation schedule but rather are to be depreciated over the remaining useful_life of the subscriber relationships based on a useful_life ending months after the acquisition of the subscribers meredith corp subs v commissioner t c pincite however the language above is inapposite to meredith's tye at issue in the instant matter placed in context the words the amounts refer to the and additions to basis only the penultimate sentence before the quotation computes dollar amounts for and moreover the sentence before the quoted language refers to these amounts meaning the and sums in meredith i we reasoned that contingent acquisition costs incurred through tye were to be added to the cost_basis of the subscriber relationships when they became fixed and we held only that those costs attributable to meredith's tye and tye were amortizable over whatever remained of the 42-month useful_life ending date we did not address the deductibility of editorial costs incurred in any year after tye because such years were not before the court iii contingent acquisition costs attributable to fully amortized assets are deductible as incurred furthermore the expiration in mid-1989 of the useful_life of the subscriber relationships does not foreclose a deduction for those editorial costs incurred by meredith during subsequent taxable years general tax law principles enounced in regulations and case law provide that contingent asset acquisition costs that become fixed after the relevant asset is fully amortized are deductible as they are incurred sec_1 b -3t temporary income_tax regs fed reg date as adopted in t d 1986_1_cb_111 concerns the treatment of adjustments to adjusted_grossed-up_basis agub for contingent events that occur after the close of a new target's first taxable_year in certain stock acquisitions if an acquisition_date asset has been disposed of or fully depreciated amortized or depleted before a contingent amount is taken into account in determining agub the contingent amount otherwise allocable to such asset is treated under principles of tax law applicable when part of the cost of an asset not previously reflected in its basis is paid after the asset has been disposed of depreciated amortized or depleted sec_1 b -3t d temporary income_tax regs fed reg date sec_1 b -3t j example vi temporary income_tax regs fed reg date considers the disposition of stock a capital_asset before a liability became fixed and determinable since the stock had been disposed of prior to the contingent liability's becoming fixed no amount of the increase in agub attributable to such asset was allocable to any other asset including goodwill and going_concern_value see discussion supra pp instead the example directs the taxpayer to deduct the liability as a capital_loss under the principles of 344_us_6 in arrowsmith a corporation liquidated and its shareholders reported their gain as capital in a later year a judgment was rendered against the former corporation the erstwhile shareholders paid the judgment for the corporation because they were transferees of its assets they deducted the entire amount_paid as an ordinary_loss however the supreme court determined that the losses that resulted from the payment of the judgment stemmed from a legal_obligation arising out of the prior liquidation since the original transaction was a capital one the court held that the related transaction was also capital arrowsmith v commissioner supra pincite respondent gainsays the applicability of the foregoing discussion to the issue herein because among other reasons sec_1 b -3t temporary income_tax regs fed reg date postdates meredith's purchase of lhj's assets and arrowsmith does not directly address the deductibility of contingent asset acquisition costs we agree with respondent that the regulations and case law are not controlling authority nevertheless we think the general principles espoused therein comport equally well with the increase in basis of fully amortized subscriber relationships as they do with adjustments to agub of fully amortized or disposed assets under sec_338 for present purposes we descry no reason to distinguish the two situations moreover these tax law principles antedate petitioner's purchase of the assets of lhj and are thus appropriately considered by the court the secretary states these sec_1 b -3t rules provide for the incorporation of general principles of tax law which are applicable to the determination of the basis of assets acquired in actual asset purchases for example an amount of adjusted_grossed-up_basis otherwise allocable to a disposed of capital_asset may be deducted by new target as a capital_loss t d 1986_1_cb_111 citation omitted the secretary cites arrowsmith v commissioner supra a case decided well before petitioner's acquisition of lhj as authority for that assertion see t d supra we now apply the preceding analysis to the facts before us meredith is entitled to an increase in the basis of the subscriber relationships due to contingent acquisition costs becoming fixed in its tye the sec_338 regulations supra provide a template for petitioner to treat the fully amortized subscriber relationships asset as if it had been disposed of before the increase in basis and to determine the character of the resulting deduction pursuant to arrowsmith v commissioner supra since the added basis would have resulted in ordinary amortization deductions if it had been included in the original acquisition_cost we hold that petitioner is entitled to an ordinary deduction in its tye of the entire amount of the contingent editorial costs becoming fixed in that year see meredith corp subs v commissioner t c pincite iv a deduction for contingent costs incurred during tye date does not result in excessive cost_recovery for petitioner finally respondent contends that implicit in the court's calculation of petitioner's initial basis in the subscriber relationships in meredith i is a maximum fair_market_value basis as of date of dollar_figure and that since petitioner has already deducted dollar_figure over dollar_figure million more than what its initial basis would have been if the court had not excluded the present_value of the assumed editorial costs any additional deduction is unwarranted however respondent's argument misses the mark as discussed earlier we held that the tax basis of this intangible asset was dollar_figure as of date and was to be increased as fulfillment costs were thereafter incurred through petitioner's tye id pincite what would have been if we had decided differently is irrelevant moreover if we had determined in meredith i that the editorial costs were not contingent subscriber expenditures such that the maximum_tax basis that respondent theorizes in fact applied meredith would have been entitled to amortize the entire amount of its editorial costs and associated tax savings through its tye over the stipulated 42-month useful_life of the asset id pincite the present controversy never would have materialized in meredith i respondent inveighed against such a result and prevailed respondent cannot have it both ways to reflect the foregoing an appropriate order granting petitioner's motion for partial summary_judgment and denying respondent's cross-motion for partial summary_judgment will be issued
